TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00089-CR




                              La’Afrique James Hollie, Appellant


                                                 v.


                                  The State of Texas, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
          NO. 50068, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               La’Afrique James Hollie seeks to appeal from an order revoking community

supervision. The trial court has certified that Hollie waived his right of appeal. See Tex. R. App.

P. 25.2(a)(2); Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003); see also Blanco v.

State, 18 S.W.3d 218, 220 (Tex. Crim. App. 2000).

               The court has also certified that this is a plea-bargain case. Rule 25.2(a)(2) does not

apply, however, to bargained pleas of true at a probation revocation hearing. Dears v. State, 154
S.W.3d 610, 613 (Tex. Crim. App. 2005). See also Hargesheimer v. State, No. PD-1610-04, 2006

Tex. Crim. App. LEXIS 17, at *17-19 (Tex. Crim. App. Jan. 18, 2006).
              Based on the certification that Hollie waived his right of appeal, the appeal is

dismissed. See Tex. R. App. P. 25.2(d).




                                           __________________________________________

                                           W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Dismissed for Want of Jurisdiction

Filed: March 2, 2006

Do Not Publish




                                              2